


117 HR 3732 IH: Enhancing Oversight To End Discrimination in Policing Act
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3732
IN THE HOUSE OF REPRESENTATIVES

June 4, 2021
Ms. Strickland (for herself, Ms. Norton, Mr. Cooper, Mr. Cicilline, Ms. Jacobs of California, Mrs. Hayes, Mr. Jones, Mr. Crow, Mr. Torres of New York, Mr. Carson, and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To reform pattern or practice investigations conducted by the Department of Justice, and for other purposes.


1.Short titleThis Act may be cited as the Enhancing Oversight To End Discrimination in Policing Act. 2.Consent decree procedures (a)In generalThe Attorney General, acting through the Assistant Attorney General of the Civil Rights Division of the Department of Justice, shall—
(1)modify the procedures for civil consent decrees and consent agreements in civil litigation with State and local governmental entities arising from pattern or practice investigations under section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601) to ensure that— (A)the use of consent decrees and consent agreements foster the creation and use of remedies that are not limited to law enforcement reforms, such as mental health support or community-based restorative justice mechanisms; and
(B)community oversight requirements, such as a community oversight body described in subsection (b), are incorporated, when possible, into the terms of consent decrees and consent agreements; and  (2)in carrying out paragraph (1)(A), request guidance from the heads of other relevant agencies, such as the Secretary of Housing and Urban Development and the Secretary of Health and Human Services, on the efficacy of the alternative remedies described in paragraph (1)(A). 
(b)Community oversight body describedA community oversight body described in this subsection is an oversight entity that— (1)is comprised of individuals who—
(A)represent the communities and organizations within the State or unit of local government to which the consent decree or consent agreement applies; and (B)do not work, or have not previously worked, in a law enforcement capacity; 
(2)has a role of— (A)ensuring compliance with the provisions of the consent decree or consent agreement; and
(B)fostering transparency in the administration and personnel of the law enforcement agency; and (3)has the authority to—
(A)ask questions of the law enforcement agency;  (B)obtain documents, data, and information from the law enforcement agency; and
(C)make recommendations— (i)for modifications to the provisions of the consent decree or consent agreement, as necessary; and
(ii)to the law enforcement agency or governmental officials overseeing the agency about changes in policing services. 3.Funding for pattern or practice investigations (a)Additional fundingThere are authorized to be appropriated, in addition to any other amounts authorized, $445,000,000 to the Civil Rights Division of the Department of Justice for each of fiscal years 2021 through 2030, of which not less than $100,000,000 shall be made available each fiscal year for enforcement and technical assistance under section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601).
(b)Unlawful conductSection 210401(a) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601(a)) is amended by inserting including a prosecutor, court, or other agency involved in the administration of justice, before to engage. (c)Authority for State investigationsSection 210401(b) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601(b)) is amended—
(1)by inserting (1) Federal enforcement.— before Whenever; (2)in paragraph (1), as so designated, by striking paragraph (1) and inserting subsection (a); and
(3)by adding at the end the following:  (2)State enforcement (A)In generalWhenever an attorney general of a State has reasonable cause to believe that a violation of subsection (a) has occurred by a governmental authority, or agent thereof, of the State, including a prosecutor or other agency involved in the administration of justice, the attorney general, or another official or agency designated by a State, may in a civil action brought in any appropriate district court of the United States obtain appropriate equitable and declaratory relief to eliminate the pattern or practice.
(B)Prevention of conflicts of interest
(i)In generalNo official or agency may be designated under subparagraph (A) if— (I)upon such designation, the Attorney General determines there is reason to believe—
(aa)the official or agency would be unable to conduct an independent investigation; or (bb)a conflict of interest between the official or agency and the jurisdiction under investigation exists; or
(II)the official is employed by or the agency is within, as the case may be, the jurisdiction under investigation. (ii)Independent organization requiredIn the case of a jurisdiction under investigation that is a State-wide office, an independent organization that is unaffiliated with State or local government shall be designated under subparagraph (A).
(C)Technical assistanceThe Attorney General shall provide technical assistance and training to States and units of local government to assist States and units of local governments in carrying out pattern or practice investigations and cases. (D)Rule of constructionNothing in this paragraph shall be construed to preclude a Federal investigation or other enforcement under this section during the course of a State-led investigation or claim..
(d)Grant program
(1)State definedIn this subsection, the term State means each of the several States, the District of Columbia, and each commonwealth, territory, or possession of the United States. (2)AuthorizationThe Attorney General may award grants to States to assist such States in pursuing pattern or practice investigations and cases under section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601).
(3)Use of fundsA grant awarded under this subsection may be used by a State to— (A)conduct pattern or practice investigations and cases under section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601);
(B)implement and enforce law enforcement reforms to address patterns and practices identified under such section 210401; and (C)develop non-law enforcement programs that reduce dependence on law enforcement agencies, such as funding social workers or behavioral health crisis experts.
(4)ApplicationTo be eligible to receive a grant under this subsection, a State shall submit an application to the Attorney General that— (A)contains clearly defined and measurable objectives for the grant funds;
(B)describes how the State intends to use the grant funds to pursue, implement, and enforce pattern or practice investigations and cases under section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601); (C)outlines the qualifications and training of the attorneys, staff, and other personnel who are, or who may be, assigned to lead or assist pattern or practice investigations and cases; and
(D)demonstrates how the State will remedy patterns or practices of unlawful law enforcement conduct through the creation of community-based programs designed to address underlying challenges leading to law enforcement interaction. (5)Required reporting (A)Grantee reportingIn each fiscal year a State receives a grant under this subsection, the State shall submit to the Attorney General a report detailing—
(i)how the grant funds were used; and (ii)the progress made towards addressing patterns and practices identified under section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601).
(B)Reports to CongressNot later than 1 year after the date of enactment of this Act, and once each year thereafter, the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on the grant program established under this subsection, which shall include— (i)a detailed summary of how grant funds awarded under the grant program were used; and
(ii)recommendations, if any, for improvements needed for the grant program. (6)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General $150,000,000 for each of fiscal years 2021 through 2030 to carry out this subsection.

